Mr. Justice Barnes delivered the opinion of the court. This was a suit in forcible detainer united with a claim for rent under Section 48 of the Municipal Court Act. A judgment was given for possession and $175 accrued rent. Plaintiff in error claimed a set-off for the value of improvements made by him several years prior to the purchase of the premises by defendant in error, but. had paid the latter rent for nearly four years before the suit was brought. It is well settled as a general rule that a landlord is under no obligation to pay the tenant for improvements made during the term of a lease in the absence of an agreement to that effect, and none was shown in this case, either with defendant in error or his grantor. Bedford v. Bedford, 136 Ill. 354; Diederich v. Rose, 228 Ill. 610. The judgment will be affirmed. Affirmed.